DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

- Claims 1—20 filed on 06/30/2020 are presented for examination.

Allowable Subject Matter
Claims 1—20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claims 1, 8 & 15: With examiner’s thorough search the closest prior arts found are Neystadt et al. (US 8607305 B2) and Sethuraman et al. (US 11082525 B2); wherein: Neystadt et al. is directed to collecting anonymous and traceable telemetry; by obtaining a certificate or other data from an escrow certificate issuer; and,
Sethuraman et al. is directed to managing telemetry and sensor data on edge networking platform by identifying each services and function of the telemetry data and service patterns.
However, neither Neystadt et al., nor Sethuraman et al., either alone or in combination teach or suggest A method/system that produce signed telemetry data by encrypting portion of present telemetry data based on crypto key, and update the telemetry data entry of the in-situ network telemetry block, the telemetry-data entry being associated with network node, wherein the update includes insert the present telemetry data and signed telemetry data into the telemetry-data entry with these and other elements of the claims as a whole.
Claims 2—7, 9—14 & 16—20 are allowed based on their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/Primary Examiner, Art Unit 2434